United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 2, 2015 Date of Report OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC. (Exact name of Registrant as specified in its Charter) Colorado 000-50032 94-3431032 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 751 North Drive, Suite 9 Melbourne, FL 32934 (Address of Principal Executive Offices) (321) 610-7959 (Registrant’s Telephone Number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 REFERENCES In this Current Report, references to “Oakridge Global Energy Solutions, Inc.,” “Oakridge,” the “Company,” “we,” “our,” “us” and words of similar import refer to Oakridge Global Energy Solutions, Inc., the Registrant. Oak Ridge Micro-Energy, Inc., our wholly-owned Nevada subsidiary, which holds all of our patents, patents pending and proprietary and other rights to our thin film battery technology, is referred to herein as “Oak Ridge Nevada,” and is also included in the references to “Oakridge,” the “Company,” “we,” “our” and “us.” FORWARD-LOOKING STATEMENTS This Current Report contains certain forward-looking statements, and for this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “continue” or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control. These factors include, among others, but are not limited to: -economic conditions generally in the United States and internationally, and in the markets and industries in which we have and may participate in the future; -our ability to obtain sufficient funding to continue to pursue our business plan; -our ability to perform our obligations under our loan agreements; -competition within our chosen markets and industries; -the state of our technology and technological advances and plans and our failure to successfully develop, compete in and finance our current and intended business operations; -trends affecting our limited manufacturing capabilities; -our ability to meet customer demands; -our ability to implement a long-term business strategy that will be profitable or generate sufficient cash flow; -our need for future additional financing; -trends affecting the commercial acceptability of our products; -our ability to protect and enforce our current and future intellectual property; and -our business and growth strategies. We believe that it is important to communicate our future expectations to investors and shareholders. However, there may be events in the future that we are not able to accurately predict or control, including uncertainties and events that may cause our actual results to differ materially from the expectations we have described in our forward-looking statements. Except as required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. All forward-looking statements should be considered in light of our reports and registration statements filed in the Edgar Archives of the United States Securities and Exchange Commission (the “SEC”). 2 Item 3.02 Unregistered Sales of Equity Securities On September 30, 2015 we authorized the issuance of 75,000 shares of our common stock, also comprised of “restricted securities” of $0.001 par value common stock of the Company, for services rendered, to J. Gerard Donovan, one of our employees. On September 30, 2015 we authorized the issuance of 104,000 shares of our common stock, also comprised of “restricted securities” of $0.001 par value common stock of the Company to FMW Media Works, Inc. as a stock share incentive, for media consulting services rendered. Our Board of Directors approved all of these transactions on September 30, 2015. Sales of Unregistered Equity Securities Date
